17-3219
     Heitor v. Barr
                                                                             BIA
                                                                        Straus, IJ
                                                                    A078 323 092
                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                 SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION
TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED
AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS
COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX
OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A
PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY
NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 2nd day of December, two thousand twenty.
 5
 6   PRESENT:
 7            DEBRA ANN LIVINGSTON,
 8                 Chief Judge,
 9            REENA RAGGI,
10            JOSEPH F. BIANCO,
11                 Circuit Judges.
12   _____________________________________
13
14   ERITON JOABIS HEITOR,
15            Petitioner,
16
17                    v.                                  17-3219
18                                                        NAC
19   WILLIAM P. BARR, UNITED STATES
20   ATTORNEY GENERAL,
21            Respondent.
22   _____________________________________
23
24   FOR PETITIONER:                  Glenn L. Formica, New Haven, CT.
25
26   FOR RESPONDENT:                  Joseph H. Hunt, Assistant Attorney
27                                    General; Song Park, Senior
28                                    Litigation Counsel; Micah Engler,
 1                              Trial Attorney, Office of
 2                              Immigration Litigation, United
 3                              States Department of Justice,
 4                              Washington, DC.

 5       UPON DUE CONSIDERATION of this petition for review of a

 6   Board of Immigration Appeals (“BIA”) decision, it is hereby

 7   ORDERED, ADJUDGED, AND DECREED that the petition for review

 8   is DENIED.

 9       Petitioner Eriton Joabis Heitor, a native and citizen of

10   Brazil, seeks review of a September 14, 2017, decision of the

11   BIA affirming a May 24, 2017, decision of an Immigration Judge

12   (“IJ”) denying Heitor’s motion to reopen proceedings and

13   rescind his in absentia removal order.    In re Eriton Joabis

14   Heitor, No. A 078 323 092 (B.I.A. Sept. 14, 2017), aff’g No.

15   A 078 323 092 (Immig. Ct. Hartford May 24, 2017).       Heitor

16   separately moves for remand to the BIA for consideration of

17   his argument that the immigration court lacked authority to

18   order his removal in light of Pereira v. Sessions, 138 S. Ct.
19   2105 (2018).   We assume the parties’ familiarity with the

20   underlying facts and procedural history in this case.

21       As an initial matter, there is no merit to Heitor’s

22   argument, raised in his motion to remand, that he is entitled

23   to relief under Pereira.   To the extent that he argues that

                                   2
 1   his    Notice    to     Appear   (“NTA”)       was     insufficient       to    vest

 2   jurisdiction in the immigration court under Pereira, his

 3   argument is foreclosed by our decision in Banegas-Gomez v.

 4   Barr,    in     which    we   held      that    Pereira       does     not     “void

 5   jurisdiction in cases in which an NTA omits a hearing time or

 6   place” and that an NTA lacking this information is sufficient

 7   to    vest    jurisdiction       “so    long    as     a    notice   of      hearing

 8   specifying this information is later sent to the alien.”                         922

 9 F.3d 101,    110,    112   (2d      Cir.    2019)       (emphasis    omitted).

10   Although Heitor’s April 2001 NTA did not specify the time and

11   date of his initial hearing, he was personally served with a

12   notice providing a hearing date of May 9, 2001—and he attended

13   that hearing.          To the extent that he relies on Pereira to

14   argue that he could not have been expected to attend his

15   hearings because of the alleged NTA defect, this argument

16   fails because he appeared at his initial hearing.

17          Heitor’s challenges to the agency’s denial of his motion

18   to rescind his in absentia removal order are also without

19   merit.       We have reviewed the IJ’s decision denying the motion

20   to rescind as supplemented by the BIA.                  See Chen v. Gonzales,

21   417 F.3d 268, 271 (2d Cir. 2005).               We review the denial of a


                                              3
 1   motion to rescind or reopen for abuse of discretion.             Alrefae

 2   v. Chertoff, 471 F.3d 353, 357 (2d Cir. 2006).               As relevant

 3   here, the agency may rescind an in absentia removal order if

 4   the alien demonstrates that he lacked notice of the hearing

 5   or, if rescission is requested within 180 days, “if the alien

 6   demonstrates    that    the   failure    to   appear   was   because   of

 7   exceptional circumstances.”        8 U.S.C. § 1229a(b)(5)(C); see

 8   8 C.F.R. § 1003.23(b)(4)(ii).

 9       The agency did not abuse its discretion in finding that

10   Heitor received adequate notice of the hearing where he failed

11   to appear.    If, as here, notice is “served via regular mail”

12   rather than certified mail, there is “a ‘less stringent,

13   rebuttable presumption’ of receipt.”             Silva-Carvalho Lopes

14   v. Mukasey, 517 F.3d 156, 159 (2d Cir. 2008) (quoting Alrefae,

15 471 F.3d at 359).        The agency “must consider all of the

16   petitioner’s evidence (circumstantial or otherwise) in a

17   practical    fashion,   guided   by     common   sense,   to   determine

18   whether the slight presumption of receipt of regular mail has

19   more probably than not been overcome.” Id. at 160.    However,

20   for aliens who receive notice of their obligation to inform

21   the immigration court of any change in address and of the


                                        4
 1   consequences of failing to do so, the “requirement that an

 2   alien   ‘receive’    notice   [is]       constructively   satisfied   if

 3   notice is properly provided and the alien changes address

 4   without informing” the agency.            Maghradze v. Gonzales, 462

 5 F.3d 150, 154 (2d Cir. 2006); see 8 U.S.C. § 1229(a).

 6       Here, the record reflects that Heitor did not actually

 7   receive notice of the hearing because the notice was returned

 8   as undeliverable.     But this fact is not dispositive because

 9   the NTA, which Heitor did receive, provided notice of his

10   obligation to update his address with the immigration court

11   if he moved.     Maghradze, 462 F.3d at 154.       The agency did not

12   abuse its discretion in finding that the notice was properly

13   provided to the address in the record, and that Heitor

14   effectively      “thwarted    delivery”       because     he   did    not

15   demonstrate that he was living or receiving mail at that

16   address. Id.    Heitor affirmed that he moved to the Hartford

17   address after he was released on bond, but he did not provide

18   any information about how long he remained there or whether

19   he ever received mail there.              The record indicates that

20   Heitor did eventually move, but not that he informed the

21   agency of his new address; to the contrary, Heitor asserted


                                          5
 1   in his affidavit that he was not aware of his obligation to

 2   do   so.    Because   counsel’s   statement    in    a   brief   is   not

 3   evidence, the BIA properly discounted Heitor’s attorney’s

 4   assertion on appeal that Heitor lived at the address he had

 5   provided the agency for one year.        See Pretzantzin v. Holder,

 6   736 F.3d 641, 651 (2d Cir. 2013).        The address on the enclosed

 7   hearing notice was correct, and the Government is entitled to

 8   a    presumption   that   the   agency    properly       addressed    the

 9   envelope.    See Nat’l Archives and Records Admin. v. Favish,

10   541 U.S. 157, 174 (2004) (discussing, in the context of a

11   FOIA application, the presumption that government officials

12   have properly performed their duties).         The USPS endorsement

13   indicates that Heitor was not known at the address, not that

14   the address was illegible or that delivery at the address of

15   record could not otherwise be attempted.                 Circumstantial

16   evidence in the record that Heitor might not have thwarted

17   delivery is not compelling: Heitor appeared at a previous

18   hearing, but he was detained at the time; and although Heitor

19   now asserts that he had an incentive to appear because he has

20   a meritorious asylum claim, he did not attempt to pursue it

21   for more than 15 years and it is not a strong claim—abuse at


                                       6
 1   the hands of his father does not appear to implicate a

 2   protected ground as needed to state an asylum claim.               See 8

 3   U.S.C. § 1101(a)(42); cf. Matter of M-R-A-, 24 I. & N. Dec.

 4   665, 674 (BIA 2008) (describing evidence that may be relevant

 5   to rebutting the presumption that a notice sent by regular

 6   mail was delivered, including appearances at prior hearings

 7   and evidence that the alien is eligible for relief from

 8   removal).      Accordingly,        the   agency   did   not    abuse   its

 9   discretion in finding that Heitor had constructive notice of

10   his hearing.

11       The agency also did not abuse its discretion in denying

12   Heitor’s    motion   to    the     extent    he   alleged     exceptional

13   circumstances because he did not file his motion within 180

14   days of his removal order.         See 8 U.S.C. § 1229a(b)(5)(C)(i);

15   8 C.F.R. § 1003.23(b)(4)(ii).            Heitor was ordered removed in

16   2002, and he did not move to reopen until 2017.               Even if the

17   motion were timely, Heitor’s assertion of past abuse is not

18   a basis to rescind an in absentia order because he did not

19   demonstrate that his “failure to appear was because of” these

20   circumstances.       8    C.F.R.    §    1003.23(b)(4)(ii)      (emphasis

21   added).


                                          7
 1         Finally, Heitor does not challenge the agency’s denial

 2   of sua sponte reopening and has therefore waived review of

 3   that issue.    See Yueqing Zhang v. Gonzales, 426 F.3d 540, 541

 4   n.1   (2d   Cir.   2005)   (finding   claim   not   raised   in   brief

 5   abandoned).

 6         For the foregoing reasons, the petition for review is

 7   DENIED.     All pending motions and applications are DENIED and

8    stays VACATED.

 9                                   FOR THE COURT:
10                                   Catherine O’Hagan Wolfe,
11                                   Clerk of Court




                                       8